Citation Nr: 0521507	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty for one month and 19 days 
from January to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In November 2002, the appellant 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  


FINDING OF FACT

1.  The service-connected right ankle disability is 
manifested by some instability, tenderness and swelling, with 
no more than moderate limitation of motion.  

2.  There is no malunion of the right tibia or fibula.  







CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for the 
service-connected right ankle disability is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable the RO to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence on 
her behalf, and the evidence that the appellant should submit 
if she did not desire the RO to obtain the evidence on her 
behalf.  See, e.g., the letters addressed to the appellant by 
VA dated July 10, 2001, and April 15, 2004.  In the latter 
letter, the RO specifically informed the appellant of the 
current status of her claim and of the evidence already of 
record in support of that claim, and of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform the RO of any additional evidence which 
she thought would support her claim, so that the RO could 
attempt to obtain this additional evidence for her.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to her claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that she should submit any 
pertinent evidence in her possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and all 
relevant VA medical records have been obtained.  The 
appellant has maintained that there are no relevant private 
medical treatment records.  Neither the appellant nor her 
representative has identified any additional evidence which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence.  The 
appellant specified at the November 2002 hearing that she had 
no additional evidence to submit in support of her claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in November 2001, after the initial 
VCAA notification letter was sent to the appellant in July 
2001.  Subsequently, additional notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in December 2004 after the 
final VCAA letter was issued in 
April 2004 without response from the appellant or her 
representative.  There is no indication or reason to believe 
that that the ultimate decision of the RO on the merits of 
this claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
harmless and non-prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant served on active duty for one month and 19 
days, from January 5 to February 23, 1977.  She was 
discharged from service for failure to meet the established 
physical standards due to a congenital pes planovalgus 
deformity which was not aggravated during her very short 
period of active service.  Service connection for this 
condition has been denied by rating action dated in November 
2001, and the appellant did not initiate an appeal from this 
determination.  

Service connection has been granted for the residuals of 
chronic right ankle strain, currently rated 10 percent 
disabling.  The present claim seeking an increased rating was 
received in June 2001.  

On a VA examination of the appellant in August 2001, she 
complained of pain, weakness, incoordination, and fatigue in 
her right ankle, with a decreased range of motion.  Physical 
examination disclosed the congenital foot deformity, plus a 
right ankle range of motion lacking 10 degrees of neutral 
dorsiflexion to a full 45 degrees of plantar flexion.  The 
appellant also demonstrated 10 degrees of right ankle 
inversion, and 10 degrees of eversion with pain.  Strength 
was 5/5 on right ankle flexion and extension, and there was 
normal sensation throughout the right foot.  X-ray studies of 
the right ankle disclosed soft tissue swelling, but no bony 
or joint space abnormality other than a minor plantar 
calcaneal spur.  

In November 2002, the appellant came into a VA clinic in 
order to establish her entitlement to care.  She did not give 
a medical history of chronic right ankle problems; however, 
she had multiple complaints, including ankle pain.  She 
denied any numbness, tingling, or weakness.  Physical 
examination at this time revealed right ankle swelling, with 
minimal tenderness and a full range of motion.  The clinical 
impression at this time included right ankle pain.  

The appellant testified at the November 2002 hearing that, 
except for the recent X-ray studies and VA outpatient visit, 
she had received no medical evaluation or treatment for her 
right ankle disability for many years.  She complained that 
she experienced a lot of swelling in the right ankle, with 
increasing pain; at times, she was unable to put weight on 
her right ankle and foot.  She also described episodes in 
which the right ankle would "snap" very loudly, and then 
stick in one position for a few minutes up to three days.  
These episodes reportedly occurred at least three times 
weekly.  She also had recently noticed that her right foot 
was numb all of the time, often accompanied by swelling of 
the right ankle.  

The appellant was accorded another official VA medical 
examination in May 2004.  X-ray studies of the right ankle at 
this time revealed heel spurs; otherwise, the bony structures 
of the right ankle appeared normal to the radiographic 
interpreter.  The VA examiner reported that these X-ray films 
also disclosed a mildly increased lateral joint space which 
could be consistent with subluxation and ankle instability.  
The appellant reported that she had never had physical 
therapy or surgery for her painful right ankle, taking only 
Motrin for this problem.  She complained of the right ankle 
giving out on her, occasionally resulting in falls; she also 
complained generally of pain, weakness, incoordination, and 
fatigability as a result of her right ankle disability.  

Physical examination of the appellant in May 2004 disclosed a 
diffusely swollen right ankle which tended to have tenderness 
over the peroneal tendons.  There was a full range of motion 
in the right ankle, and the examiner did not feel that her 
range of motion was limited by pain, weakness, 
incoordination, or fatigability.  As for her functional 
impairment, the examiner reported that the appellant would 
find it difficult to walk on uneven ground because of her 
ankle instability; and that she would be predisposed to ankle 
sprain, in part because she did not wear any supportive 
device.  The clinical impression on this examination was 
chronic right ankle instability.  The VA examiner commented 
that repetitive use would not significantly affect the 
appellant's right ankle in terms of functional impairment.  
She also had peroneal tendonitis which chronically tightened 
up her ankle and which was probably aggravated by the 
repetitive use and prolonged walking which she encountered in 
her work as a graduate student; however, the examiner felt 
that this did not affect her range of motion.  As far as her 
ability to work as a graduate student, the VA examiner 
commented that the appellant did a lot of walking and she 
felt that her right ankle was unstable and that she might 
turn it at any time.  

The appellant returned to the VA clinic in September 2004 
seeking evaluation and treatment for multiple complaints, 
especially neck and back pain.  She gave a medical history at 
this time which included a right ankle injury in the 
military, but no particular complaints or findings pertaining 
to the right ankle were reported at this time or upon her 
return to the VA clinic in November 2004.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Limitation of motion of an ankle warrants a 10 percent 
evaluation if it is moderate or a 20 percent evaluation if it 
is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 
rating in excess of 10 percent for an ankle disability 
requires ankle ankylosis, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus with 
marked deformity, or of malunion of the tibia and fibula with 
marked ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5270, 5272, 5273, and 5274.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the service-connected right ankle 
disability is manifested by some instability, tenderness and 
swelling, with no more than moderate limitation of motion, 
and without any significant functional limitation due to 
pain, weakness, incoordination, or fatigability.  The 
appellant has never objectively demonstrated any ankylosis of 
the right ankle, nor does the medical evidence of record 
reflect the presence of malunion of the os calcis or 
astragalus, or of malunion of the tibia and fibula.  In 
addition, the appellant has not recently sought or required 
significant medical treatment or surgery for her right ankle 
disability.  It appears from the available medical records 
that many of the appellant's current complaints are actually 
due to the nonservice-connected congenital pes planovalgus 
deformity, which was also the actual cause for the her 
medical discharge from active service.  Thus, even 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
more than the current 10 percent disability rating is not 
warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A rating in excess of 10 percent for a right ankle disability 
is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


